In a proceeding pursuant to article 10 of Family Court Act, the appeal is from an order of the Family Court, Nassau County, dated May 5, 1976, which, upon a finding made after a hearing that the infant is a-neglected child, inter alia, directed that he be placed in the custody of the Nassau County Department of Social Services for a period of 18 months. Order affirmed, without costs or disbursements. There was sufficient evidence for a finding of child neglect. The in-chambers interview of the child conducted by the court was permissible to ascertain what was in his best interests (see Matter of Lincoln v Lincoln, 24 NY2d 270). In the forthcoming statutory review, the Family Court can determine the circumstances in the light of the mother’s present attitudes and ability to cope with her child’s problems. Hopkins, J. P., Margett, Damiani and O’Connor, JJ., concur.